DISSENTING OPINION
Oliver, Chief Judge:
In dissenting from the majority opinion, I do so under the authority of Gimbel Bros., Inc. v. United States, 22 C. C. P. A. (Customs) 146, T. D. 47111; United States v. J. L. Hudson Co., 23 C. C. P. A. (Customs) 313, T. D. 48177; and United States v. Inter-Maritime Forwarding Co., Inc., 41 C. C. P. A. (Customs) 107, C. A. D. 537. In all of those cases, our appellate court, in effect, held that the classification of merchandise under the provision for “all other floor coverings” in paragraph 1021 of the Tariff Act of 1930 is controlled by the principle of ejusdem generis.
In the Gimbel Bros., Inc., case, supra, the court had before it certain sponge rubber mats that were assessed with duty under paragraph 1022 of the Tariff Act of 1922, which was the predecessor to paragraph 1021 of the Tariff Act of 1930 that is involved herein. The provision for “all other- floor coverings” is identical in both paragraphs. Those mats were claimed to be properly dutiable under paragraph 1439 of the Tariff Act of 1922 as manufactures of india rubber. The case had been submitted on an agreed set of facts, showing that the mats there under consideration “first appeared in trade and commerce in the year 1925.” The articles were designed to be used, and chiefly used, on the floors of bathrooms. While the use of the merchandise was a consideration by the appellate court in its decision, the rule of ejusdem generis was invoked in reaching its conclusion. The court stated:
It seems obvious that the use of the article here involved differs from the customary use of such articles as the paragraph specifically names, such as floor coverings, made from straw matting, and carpets, carpetings, etc., made wholly of cotton, flax, hemp, or jute, or a mixture thereof. * * *
* # * * * * *
In view of the fact that the article differs so greatly in material, texture, and use from the articles admittedly involved in paragraph 1022, and, in view of the statements of the stipulation, we feel constrained to differ with the trial court as to its proper classification.
Tariff acts are, of course, made for the future, but when an article entirely new enters commerce after the passage of an act, we do not feel that it must necessarily be classified in a paragraph simply because, in a literal sense, it may be described therein. Other considerations are proper. This article does not compete in any way with other articles provided for in schedule 10, or, to be more specific, in paragraph 1022.
That it is a manufacture of india rubber admits of no doubt, and we think it more properly classifiable as such, under paragraph 1439 of the Tariff Act of 1922. [Italics supplied.]
The Inter-Maritime Forwarding Co., Inc., case, supra, also involved rubber mats. The Court of Customs and Patent Appeals quoted with approval the foregoing excerpt from the Gimbel Bros., Inc., case, supra, and then added:
Application of the above principles to the facts here convinces us that the involved mats cannot properly be classified within the provisions of paragraph 1021, supra.
The J. L. Hudson Co. case, supra, involved “Fur rugs — lined.” The court excluded those rugs from classification under the provision for “all other floor *363coverings” in paragraph. 1021 of the Tariff Act of 1930, and held them to be properly dutiable as articles, wholly or in chief value of fur, under paragraph 1519 (e) of the said act. In reaching its conclusion, the appellate court applied the rule of ejusdem generis, and, after citing with approval the Gimbel Bros., Inc., case, supra, stated:
Paragraph 1021, supra, is contained in Schedule 10, entitled, “Flax, Hemp, Jute, and Manufactures of”, and particularly provides for matting, floor coverings, mats, and rugs composed in chief value of vegetable fiber or a mixture thereof.
We are of opinion, therefore, that the general provisions for all other floor coverings, not specially provided for, contained in that paragraph were intended by the Congress to be restricted to articles ejusdem generis to those thereinbefore enumerated and described, and that it was intended that articles such as those here involved should be dutiable under the provisions of 1519 (e), supra.
It is my opinion that the doctrine of ejusdem generis, as it was invoked in the three cited cases, has equal application herein. Applying that principle to the present issue, the rubber floor mats in question should be excluded from the provision for “all other floor coverings” in paragraph 1021, as amended by T. D. 51802, under which plaintiff seeks classification. They are properly classifiable as manufactures of india rubber under paragraph 1537 (b) of the Tariff Act of 1930, as assessed by the collector. The protests should be overruled and the decision of the collector affirmed.